Citation Nr: 0311139	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-16 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from November 1978 
to May 1979, and from September 1990 to March 1991.  She 
served on active duty for training (ACDUTRA) from October 
1993 to September 1994.  Additional active duty or ACDUTRA 
service has not been verified.  

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from a June 1997 rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Columbia, South Carolina.

The Board remanded the case in December 2000 for additional 
development, and it has since returned for further review.


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Prior to the RO's determination of 
the veteran's claim, VA issued pertinent regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 
(2002).  The VCAA and implementing regulations pertinent to 
the issue on appeal are liberalizing and are applicable in 
this case.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103(a).

The Act and regulations, however, do require that VA notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA must 
specifically inform the claimant what evidence is to be 
provided by the claimant and which VA will attempt to obtain 
on behalf of the claimant.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   

In this remand the Board orders development by VA to assist 
the veteran in supporting her claims.  By receiving a copy of 
this remand the veteran is notified of this development.  To 
the extent that she does not cooperate with such development, 
where necessary and as requested by the RO, she fails to 
provide such evidence or information or assistance that may 
be necessary to support her claims.  The veteran is hereby 
notified that additional evidence she may have to obtain 
herself to support her claim for service connection for a 
seizure disorder, if such evidence is not successfully 
obtained by VA, is medical evidence that she currently has a 
seizure disorder, and medical evidence that a current seizure 
disorder began or was aggravated during one of her periods of 
active military service, or medical evidence that a seizure 
disorder was first manifested, and was present to a 
compensable degree, within a year following her separation 
from one of her periods of active service, or medical 
evidence that her seizure disorder developed during or was 
aggravated by a period of active duty for training (ACDUTRA).  

She is also hereby notified that additional evidence she may 
have to obtain herself to support her claim for service 
connection for Crohn's disease, if such evidence is not 
successfully obtained by VA, is medical evidence that she 
currently has Crohn's disease which began or was aggravated 
during one of her periods of active military service, or 
medical evidence that Crohn's disease developed during or was 
aggravated by a period of ACDUTRA.  

For each claimed disorder, the evidence must at least be in 
equipoise for her claim to succeed.  The claim will be denied 
if the preponderance of the evidence, including particularly 
the medical evidence, is against the claim.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2002); 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the veteran has by her contentions 
raised an implied claim of entitlement to service connection 
for residuals of a breast biopsy infection due to in-service 
treatment in February 1994 at Fitzsimmons Medical Center, 
Denver, Colorado.  (See statements submitted in July 1996 and 
September 1997)  That implied claim has yet to be adjudicated 
by the RO and cannot be addressed by the Board in the first 
instance.  38 U.S.C.A. § 7105 (West 2002).  This issue is 
inextricably intertwined with the claim of entitlement to 
service connection Crohn's disease in light of contentions 
that Crohn's is associated with residual effects of a biopsy 
infection and subsequent treatment.  The Court has held that 
a claim which is inextricably intertwined with another claim 
which remains undecided and pending before the VA must be 
adjudicated prior to a final order on the pending claim, so 
as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  As such, the claim of entitlement 
to service connection for residuals of a breast biopsy must 
be first addressed by the RO.  If that claim is denied by the 
RO, then the veteran must be afforded appropriate time and 
opportunity to pursue an appeal of that claim.  If the breast 
biopsy residuals claim is granted, then the veteran needs to 
be afforded opportunity to develop her theory of the case 
with respect to her claim of entitlement to service 
connection for Crohn's disease due to breast biopsy infection 
residuals.  

The veteran performed periods of ACDUTRA which have not been 
verified.  Verification of the dates of appellant's ACDTURA 
including Air National Guard ACDUTRA is particularly 
important in this case, since she argues, in part, that 
development of her seizure disorder occurred some time in the 
early to mid 1990's, which could be during one such period.  
While there is a one-year-post-service presumptive period 
during which epilepsies, if manifested to a compensable 
degree, may be service connected, no such presumptive period 
exists for the year following a period of ACDUTRA.  
See 38 C.F.R. §§  3.307, 3.309(a) (2002).  It should be 
pointed out that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 1110, 1131.  Accordingly, 
all the veteran's periods of active service and ACDUTRA 
should be verified.

The veteran's claims folder contains correspondence and 
communications addressing her receipt of Social Security 
Administration payments.  The Court has held that where a 
veteran is in receipt of Social Security disability benefits, 
the medical records underlying that award are relevant to 
issues such as those on appeal here.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  As Social Security's disability 
award determination and medical records underlying that 
determination are not contained in the claims folder further 
development is in order.  

In a July 1996 submitted statement, the veteran noted that 
she had received treatment at both the Shaw Air Force Base 
(AFB) Hospital, South Carolina, and at the Dwight David 
Eisenhower Army Medical Center (DDEAMC) at Ft. Gordon, 
Georgia.  It is not apparent from the record that all 
outpatient treatment or inpatient hospitalization records 
from these facilities have been obtained and associated with 
the claims folder.  Accordingly they must be obtained for all 
in-service and post-service treatment. 

An additional VA examination is also necessary addressing the 
veteran's seizure disorder claim.  While a VA examination was 
conducted in September 2001 to address this claim, it does 
not appear that the examiner adequately considered the 
veteran's entire medical history as shown by the medical 
record available to review.  To the contrary, the opinion 
appears to be based upon little more than simple acceptance 
the veteran's own report of current symptoms and her reports 
as to the approximately date and nature of onset of a seizure 
disorder.  A greater level of probity is mandatory in a 
medical examination addressing facts underlying a 
compensation claim, particularly where, as here, the medical 
record is complex and voluminous, the period of onset and 
facts surrounding the onset of the claimed disorder are not 
apparent on the face of the medical records, and differential 
diagnoses present the possibility of other disorders, as in 
the current case migraine headaches and secondary effects of 
medications, causing symptoms alleged as due to the claimed 
disorder.  In any case, any medical opinion obtained must be 
based on a review of the entire medical record resulting from 
other development requested in this remand.   

Accordingly, the case is remanded for the following:  (The RO 
should note the order of development tracks in two 
development paths, which may be developed to some degree 
simultaneously, as appropriate.  Specifically, for the 
seizure disorder claim, the order of development is 
Instructions 1, 2 and 3 in any order, then 5, then 6.  For 
the interrelated breast biopsy residuals and Crohn's disease 
claims, the order of development is Instructions 1, 2 and 3 
in any order, then 4, then 7, then 8.)

1.  The RO should contact the Defense 
Finance and Accounting Service, in 
Cleveland, Ohio, as well as the National 
Personnel Records Center, and separately 
ask each to provide a copy of the 
veteran's Master Military Pay Account 
(MMPA) which reflects all pay and 
allowances paid, indicating the exact 
dates of all Active Duty for Training 
(ACDUTRA) and active duty service, 
including during her membership with the 
Air National Guard. These should be 
obtain for all periods beginning with 
her first period of active duty through 
to the present.  To the extent 
necessary, all other appropriate sources 
should be contacted for this 
verification, including appropriate 
sources at the Air National Guard.  All 
responses received should be associated 
with the claims folder.  

2.  Obtain, for association with the 
claims folder, all records of treatment 
at Shaw Air Force Base Hospital, South 
Carolina, and at the Dwight David 
Eisenhower Army Medical Center at Ft. 
Gordon, Georgia, for all service and 
nonservice periods beginning November 
1978.  All responses received, including 
negative responses, should be included 
in the claims folder.  

3.  Request from the Social Security 
Administration any determination 
awarding disability benefits, and all 
medical records relied upon for that 
determination.  Under 38 U.S.C.A. 
§ 5103A (West 2002) VA is obligated to 
continue trying to obtain evidence from 
a Federal department or agency "unless 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile."

4.  Thereafter, afford the veteran the 
opportunity to pursue with a formal 
claim entitlement to service connection 
for residuals of a breast biopsy 
infection.  If so pursued by the 
veteran, develop the claim as 
appropriate, and adjudicate on the 
merits the claim of entitlement to 
service connection for residuals of a 
breast biopsy infection.  If the claim 
is denied the veteran, she must be 
afforded appropriate notice of her 
appellate rights.  

5.  After completion of Instructions 1 
through 3,  the RO must schedule the 
veteran for a VA neurologic examination 
to determine the nature and etiology of 
any current seizure disorder.  The 
claims folders must be made available to 
the examiner for review.  All necessary 
tests and studies must be conducted in 
order to verify the presence or absence 
of a seizure disorder, as contrasted 
with other disorders identified within 
the record as possibly causative of her 
alleged symptoms.  These other 
conditions may include migraine 
headaches, effects of prescribed 
medications, psychogenic overlay, or 
secondary gain.  Because the veteran has 
repeatedly alleged seizure symptoms at 
nighttime including when resting or 
sleeping, nighttime  or multiple day 
hospitalization for observation and 
brain function monitoring should be 
used, as necessary, to ascertain the 
nature of her disorder.  To the extent 
possible, the neurologist should focus 
on obtaining and assessing objective 
evidence of disorder as opposed to 
symptoms reported by the appellant 
alone.  Following all examination, 
testing, and review of the claims 
folder, the examiner should document the 
presence of any seizure disorder and 
identify and describe the signs and 
symptoms attributable to any such 
seizure disorder.  If the examiner 
diagnoses a seizure disorder, the 
examiner must endeavor to assign an 
approximate date of onset of the seizure 
disorder, based not only on the self-
reported onset of symptoms, but on 
documented treatment for signs or 
symptoms attributable to a seizure 
disorder as reflected within the claims 
folder.  The examiner must also endeavor 
to assign an approximate date when the 
seizure disorder interfered to a more 
than very slight degree with normal 
daily activities or work or social 
functioning.  

6.  After completion of Instruction 5, 
the RO should re-adjudicate the claim of 
entitlement to service connection for a 
seizure disorder on the merits.  In re-
adjudicating the claim the RO must 
review all of the evidence of record to 
determine whether the duties to assist 
and notify the veteran under the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), have been fulfilled.  Particular 
care and attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA will 
do and what the claimant must do.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

7.  After completion of Instruction 4, 
and after the veteran has either 
declined to pursue the claim of 
entitlement to service connection for 
residuals of a breast biopsy infection, 
or that claim has been granted, or that 
claim has been denied and either that 
denial has been rendered final by the 
failure to timely pursue an appeal or an 
appeal has been perfected, then the RO 
should undertake any additional 
development necessary regarding the 
veteran's claim of entitlement to 
service connection for Crohn's disease, 
in light of both the veteran's 
contention that onset of Crohn's disease 
may be related to residuals of a breast 
biopsy infection, and also in light of 
VA examiner assessments regarding the 
existence or etiology of any Crohn's 
disease.

8.  After completion of Instruction 7, 
the RO should re-adjudicate the claim of 
entitlement to service connection for 
Crohn's disease on the merits.  In re-
adjudicating the claim the RO must 
further review all of the evidence of 
record to determine whether the duties 
to assist and notify the veteran under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been fulfilled.  
Particular care and attention must be 
afforded to ensuring that the veteran 
has been provided complete notice of 
what VA will do and what the claimant 
must do.  Quartuccio.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


